Title: [Diary entry: 30 April 1787]
From: Washington, George
To: 

Monday 30th. Set out about Sun rise on my return home. Halted at Dumfries, for about an hour where I breakfasted. Reached home about 6 Oclock in a sml. shower, which did not continue (and that not hard) for more than 15 Minutes. On my return, recd. the following report of the Weather and business of the plantations—viz.—  



M.
N.
Night


Friday 27th.
Mercy.
50
63
58


Saturday 28.
Do.
51
72
58


Sunday 29
Do.
58
74



Monday. 30.
Do.
58
74


